DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2 November 2020 and 26 May 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0301240 by Zeine et al. (Zeine hereinafter).




Regarding claim 3, Zeine discloses the wireless energy transmission device according to claim 1, wherein the emission parameter comprises: an emission sequence and a beam pointing relationship of an emitting antenna in the emitting antenna array [see at least paragraph 0045].



Regarding claim 12. Electronic equipment, comprising: a wireless energy emission device [see at least Figure 1, (101)], the wireless energy emission device, comprising: a receiving antenna array [see at least Figure 1, (104b); Figure 3, (350)], a signal processing module [see at least Figure 3, (310)], and an emitting antenna array [see at least Figure 1, (104a); Figure 3, (350)]; wherein: the receiving antenna array comprises at least two receiving antennas [see at least paragraph 0036] for receiving a positioning signal emitted by a target device to be powered [see at least paragraph 0038, “coherent signals can be determined by computing the complex conjugate of a received beacon signal…”; paragraph 0040; paragraph 0043]; the signal processing module is configured to determine an emission parameter according to a phase difference between positioning signals received by any two of the receiving antennas and position information of the emitting antenna array [see at least paragraph 0044, “the charger 101 can determine the complex conjugate of the phase and use the complex conjugate to deliver and/or otherwise direct wireless power to the power receiver client 103 in the same direction…”]; and the emitting antenna array is configured to emit an energy supply signal to the target device to be powered according to the emission parameter [see at least paragraph 0044, “the charger 101 can determine the complex conjugate of 

Regarding claim 14, Zeine discloses the electronic equipment according to claim 12, wherein the emission parameter comprises: an emission sequence and a beam pointing relationship of an emitting antenna in the emitting antenna array [see at least paragraph 0045].

Regarding claim 15, Zeine discloses the electronic equipment according to claim 12, wherein the wireless energy emission device further comprises: an emission control module [see at least Figure 3, (310)] configured to feed power to the emitting antenna array according to the emission parameter, so that the emitting antenna array emits the energy supply signal [see at least paragraph 0044, “the charger 101 can determine the complex conjugate of the phase and use the complex conjugate to deliver and/or otherwise direct wireless power to the power receiver client 103 in the same direction…”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301240 by Zeine et al. (Zeine hereinafter).

Regarding claim 11, Zeine discloses the wireless energy emission device according to claim 1.
Zeine fails to explicitly disclose wherein the receiving antenna array, the signal processing module, and the emitting antenna array are integrated on a same circuit board; and the receiving antennas in the receiving antenna array are distributed around the emitting antenna array.  However, this is merely involves a location of the components.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to arrange the components on a single circuit board and place the receiving antennas around the emitting antennas to reduce the overall size of the device, thus making it more portable as it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301240 by Zeine et al. (Zeine hereinafter) in view of US 2010/0295732 by Lee.

Regarding claim 2, Zeine discloses the wireless energy emission device according to claim 1.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a sample library (lookup table) for determining position as it is a faster method that utilizing a processor for calculating the position, thus increasing the speed and efficiency of the system.

Regarding claim 13, Zeine discloses the electronic equipment according to claim 12.
Zeine fails to disclose wherein the signal processing module is configured to: compare the phase difference with a sample phase difference in a sample library to obtain an incoming wave direction of the positioning signal relative to a center of the receiving antenna array; and determine the emission parameter according to the incoming wave direction and the position information of the emitting antenna array; wherein the sample library stores a corresponding relationship between the sample phase difference and the incoming wave direction.  However, Lee discloses this limitation [see at least paragraph 0014].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a sample library (lookup table) for determining position as .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301240 by Zeine et al. (Zeine hereinafter) in view of US 2018/0166920 by Britz.

Regarding claim 5, Zeine discloses the wireless energy emission device according to claim 4, wherein the emission control module comprises: a frequency source, configured to output an initial signal with a frequency [see at least paragraph 0048] 
Zeine fails to disclose a frequency greater than 9.6 GHz and amplification.  However, Britz discloses this limitation [see at least paragraph 0128; Figure 10A, (1014)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a frequency of at least 9.6 GHz as it is within the RF spectrum and known to use and amplify the transmission signal, as to create a signal strong enough to be transmitted to a receiver for power/data, thus allowing the system to reach receivers not adjacent to the transmitter.


Zeine fails to disclose a frequency greater than 9.6 GHz and amplification.  However, Britz discloses this limitation [see at least paragraph 0128; Figure 10A, (1014)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a frequency of at least 9.6 GHz as it is within the RF spectrum and known to use and amplify the transmission signal, as to create a signal strong enough to be transmitted to a receiver for power/data, thus allowing the system to reach receivers not adjacent to the transmitter.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301240 by Zeine et al. (Zeine hereinafter) in view of US 2018/0166920 by Britz in further view of US 2016/0372957 by Blakely.

Regarding claim 7, Zeine in view of Britz teaches the wireless energy emission device according to claim 5.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a temperature sensor for monitoring the component temperature so as to reduce/eliminate the chances of a component overheating and causing a fire, thus creating a more safe system.

Regarding claim 18, Zeine in view of Britz teaches the electronic equipment according to claim 16.
Zeine in view of Britz fails to teach wherein the emission control module further comprises: a temperature monitor, configured to, in response to a casing temperature of the emission control module exceeding a specified temperature threshold, disable at least one of the frequency source or the signal conditioning component.  However, Blakely discloses this limitation [see at least paragraph 0042].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a temperature sensor for monitoring the component temperature so as to reduce/eliminate the chances of a component overheating and causing a fire, thus creating a more safe system.

Claims 8-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0301240 by Zeine et al. (Zeine hereinafter) in view of US 2017/0077995 by Leabman.

Regarding claim 8, Zeine discloses the wireless energy emission device according to claim 1.
Zeine fails to disclose further comprising: a biological monitoring and control module, configured to obtain distance information of the target device to be powered and a living being, and control an emission power of the emitting antenna array according to the distance information.  However, Leabman discloses this limitation [see at least Figure 1, (113a) and (113b); paragraphs 0112 and 0180].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to detect the presence of a living being to enable the device to reduce/stop power transmission if a living being is present thus reducing radiation exposure and increasing safety of the system.

Regarding claim 9, Zeine in view of Leabman teaches the wireless energy emission device according to claim 8.
Leabman discloses wherein when obtaining the distance information, the biological monitoring and control module is configured to perform one of: receiving the distance information of the target device to be powered and the living being that is sent by the target device to be powered; or obtaining first position information from the living being to the wireless energy emission device [see at least paragraph 0112], and second positioning information from the target device to be powered to the wireless energy emission device [see at least paragraph 0112]; and obtain 

Regarding claim 10, Zeine in view of Leabman teaches the wireless energy emission device according to claim 9.
Leabman discloses wherein the biological monitoring and control module is further configured to: determine according to the distance information whether a distance from the living being to the target device to be powered is within a specified threshold range; and if yes, reduce the emission power of the emitting antenna array to a biological safety power [see at least paragraph 0112].

Regarding claim 19, Zeine discloses the electronic equipment according to claim 12.
Zeine fails to disclose wherein the wireless energy emission device further comprises: a biological monitoring and control module, configured to obtain distance information of the target device to be powered and a living being, and control an emission power of the emitting antenna array according to the distance information.  However, Leabman discloses this limitation [see at least Figure 1, (113a) and (113b); paragraphs 0112 and 0180].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to detect the presence of a living being to enable the device to reduce/stop power transmission if a living being is present thus reducing radiation exposure and increasing safety of the system.


Leabman discloses wherein when obtaining the distance information, the biological monitoring and control module is configured to perform one of: receiving the distance information of the target device to be powered and the living being that is sent by the target device to be powered; or obtaining first position information from the living being to the wireless energy emission device [see at least paragraph 0112], and second positioning information from the target device to be powered to the wireless energy emission device [see at least paragraph 0112]; and obtain the distance information according to the first position information and the second positioning information [see at least paragraphs 0117-0119].

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banerjea (US 2017/0201859) discloses direction finding with phase differences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL BARNETT/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836